     Case 2:20-cv-00583-TLN-AC Document 12 Filed 06/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSE LUIS PARTIDA,                                   Case No. 2:20-cv-00583-TLN-AC
12
                                        Petitioner, [PROPOSED] ORDER
13
                   v.
14

15   CRAIG KOENIG, WARDEN,
16                                    Respondent.
17

18        IT IS HEREBY ORDERED that the time for filing Respondent’s responsive pleading is

19   extended through and including August 4, 2020.

20

21   Dated: May 29, 2020
22

23

24

25

26

27

28
                                                      1
                                                                   [Proposed] Order (2:20-cv-00583-TLN-AC)
